Citation Nr: 0400892	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-18 163	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
generalized anxiety disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals, including a scar, of a shell fragment wound of the 
right buttock.  

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for cold injury 
residuals.

7.  Entitlement to service connection for residuals of a 
concussion.  


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1937 to 
December 1940, and he enlisted again in January 1941 and 
served to June 1945 during World War II.  His battles and 
campaigns during his second period of service included 
Algeria-French Morocco, Normandy, Northern France, Rhineland, 
Sicily, and Tunisia.  His decorations and citations include 
the American Defense Service Medal, the Distinguished Unit 
Badge with 2 Oak Leaf Clusters, the European-African-Middle 
Eastern Service Medical, and the Purple Heart Medal for a 
shell fragment wound (SFW) sustained in France on D-Day, June 
6, 1944.  His service medical records (SMRs) also indicate 
that his father was killed in World War I.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from April 2000 and November 2001 rating decisions 
(RDs) of the Department of Veterans Affairs (VA) Regional 
Office (RO).

During the course of this appeal, the veteran also appears to 
have raised an informal claim for a total disability rating 
based on individual unemployability (TDIU).  This additional 
claim, however, has not been considered by the RO-much less 
denied and appealed to the Board.  See 38 C.F.R. § 20.200 
(2003).  So it is referred to the RO for appropriate 
development and consideration.

The Board will grant the claim for a rating higher than 10 
percent for the residuals of the SFW to the right buttock.  
Unfortunately, though, all of the remaining claims must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these other claims.




FINDINGS OF FACT

1.  The veteran sustained a high-velocity, deep penetrating, 
SFW to his right buttock while engaged in combat during World 
War II.

2.  There was moderately-severe injury to Muscle Group XVII, 
requiring debridement of the wound site during a lengthy 
(approximately 30-day) hospitalization following the 
incident; and as a consequence of that SFW, the veteran still 
has a somewhat painful (achy) and tender to touch residual 
scar, with loss of subcutaneous tissue; but there are no 
objective clinical indications of any associated neurologic 
or muscular problems, otherwise.


CONCLUSION OF LAW

The criteria are met for a higher 40 percent rating for the 
residuals of the SFW to the right buttock.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); §§ 4.7, 4.14, 4.40, 4.55, 4.56, 
4.73, Diagnostic Code 5317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In addition to this notice, the VCAA and implementing 
regulations also eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim-but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the RO has obtained the veteran's service 
medical records, documenting the nature and extent of his 
initial muscle injury from the SFW.  38 C.F.R. § 4.56.  The 
RO also had him examined to obtain a medical opinion 
concerning the current severity of his residuals.  
38 U.S.C.A. § 5103A(d).  And this evidence, when considered 
together and with resolution of all reasonable doubt in his 
favor, provides a basis for increasing the rating for his 
disability from 10 to 40 percent.  38 C.F.R. § 4.3.  So any 
failure to fully comply with the VCAA or implementing 
regulations is inconsequential, and, therefore, mere harmless 
error.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Also, since the Board is granting the claim there is no need 
to discuss the implications of a recent precedent decision of 
the U.S. Court of Appeals for the Federal Circuit.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003).  See, 
too, Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  This, 
incidentally, is in relation to the more recent passage of 
the Veterans Benefits Act of 2003 permitting VA to decide 
claims prior to expiration of the one-year period following a 
VCAA notification letter.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

II.  Entitlement to a Higher Rating for the Residuals of the 
SFW to the Right Buttock.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting a higher rating for a disability that was 
service connected many years ago, his current level of 
functional impairment is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This, in turn, means the 
Board does not have to consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The residuals of the SFW to the veteran's right buttock, 
including his scar, initially were rated as 0 percent 
disabling as of April 1, 1946.  But the November 2001 RO 
decision increased the rating to 10 percent, 
effective March 16, 2000.  He has continued to appeal, 
requesting a rating higher than 10 percent.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

SFWs are evaluated on the basis of muscle injury and are 
characterized as "slight, moderate, moderately severe, and 
severe," depending on the type of injury initially 
sustained, the history of the injury and the veteran's 
complaints, and the objective clinical findings during 
examinations.  38 C.F.R. § 4.56.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each muscle 
group affected.  38 C.F.R. § 4.56(b).

A moderately severe muscle injury requires a through-and-
through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors considered are 
whether there is evidence of hospitalization for a prolonged 
period for treatment of the wound, and a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability (e.g., loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement), and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, consider entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side; and other demonstrative 
positive evidence of impairment.  38 C.F.R. § 4.56(b), (c), & 
(d)(3).  

Comparatively, a higher rating for a severe muscle injury 
requires a through-and-through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intramuscular binding and 
scarring.  There should also be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, but one that is 
worse than those shown for moderately severe muscle injuries; 
and, if present, evidence of inability to keep up with work 
requirements.  Objectively, consider whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; and the muscles swell and harden abnormally in 
contraction.  Also consider tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side, which may indicate severe 
impairment of function.  As well, X-ray evidence of minute 
multiple scattered foreign bodies indicates intramuscular 
trauma and explosive effect of the missile, and there may be 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  There may also be diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(a), (b), (c), & 
(d)(4).  

The veteran's SMRs show that he sustained a high-velocity 
(explosive) SFW, requiring debridement of the wound site 
after x-ray evidence revealed a 7x8 mm retained metallic 
foreign body (MFB).  On AP view, the MFB was only 3/4 of an 
inch above the level of the upper margin of the hip joint, 
and further radiographic studies were indicated to estimate 
the actual depth.  The veteran was also given morphine upon 
admission, and he was hospitalized for approximately 30 days 
for treatment and recovery of his wounds.  

In August 2001, the veteran underwent a VA examination to 
obtain a medical opinion concerning the severity of the 
residuals of his SFW.  Objectively, there was a puckered scar 
of the right upper outer quadrant of his right buttock.  It 
was somewhat painful and tender to touch and achy in the 
wintertime.  Additional neurological or muscular problems 
were not noted to be manifested currently.  There was no 
drainage, but there was loss of subcutaneous tissue.  No 
disfigurement was noted.  The diagnosis was status post 
shrapnel wound to the right buttock, and x-rays still 
confirmed the presence of shrapnel.  



After a comparison of the veteran's SMRs with the results of 
his more recent VA compensation examination, the Board finds 
that his muscle disability involving his gluteus maximus (as 
indicated by his SMRs) most closely approximates a 40 percent 
rating for a moderately-severe muscle injury to Muscle Group 
XVII.  38 C.F.R. § 4.73, Diagnostic Code 5317.  So an 
increase to this level is warranted.

The medical and other evidence of record does not show the 
veteran is entitled to a rating higher than 40 percent, 
however.  Although his SFW is from a high velocity missile, 
he was hospitalized for 30 days, has retained metallic 
foreign bodies, and his scar is puckered and somewhat painful 
and tender to the touch, several objective clinical findings 
necessary for a rating higher than 40 percent are not shown.  
A rating higher than 40 percent requires objective 
indications of a severe muscle injury.  And there is no 
evidence of the characteristic ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, or muscles that swell and harden abnormally in 
contraction.  There also is no X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile.  Neither are 
there signs of adhesion of scars to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  Besides 
that, there is no evidence of visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.   38 C.F.R. § 4.56(a), (b), (c), & 
(d)(4).  Therefore, while admittedly the veteran's injury was 
moderately severe, the evidence simply does not show findings 
indicative of a severe muscle injury.  Thus, he is entitled 
to, at most, a 40 percent rating under DC 5317.  



Additionally, there are no other findings, not already 
contemplated by Code 5317, which would warrant a separate or 
higher rating.  The veteran's residual scar, as indicated by 
the results of his August 2001 VA examination, is only 
minimally symptomatic ("somewhat" painful and tender to 
touch and achy).  There also is loss of some of the 
subcutaneous tissue.  But even so, none of this causes 
associated muscular or neurological problems; the scar also 
has no drainage and is not disfigured.  38 C.F.R. §§ 4.118, 
Codes 7803, 7804 and 7805.

Similarly, there are no additional bases for a higher rating 
under 38 C.F.R. § 4.40.  (If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.)  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply 
in this case because the veteran does not have SFW injury 
residuals involving a joint or arthritis, but rather an 
injury to his right gluteus maximus-a muscle.

Therefore, as the veteran's SFW residuals most closely 
approximate a 
moderately severe muscle injury corresponding to a 40 percent 
rating under Diagnostic Code 5317, the claim is granted to 
this extent.  


ORDER

A higher 40 percent rating is granted for the residuals of 
the SFW to the right buttock, subject to the laws and 
regulations governing the payment of VA compensation.




REMAND

First, attempts have not been made to obtain the veteran's 
specified private medical treatment records, as required by 
the VCAA.

Second, the veteran claims that he has had tinnitus since 
service, low back pain, and left knee pain.  He also claims 
residuals from cold injuries and concussions.  There is also 
SMR evidence of a left knee injury (following a truck 
accident), back pain, evidence of 2 concussions in 1944, as 
well as him being placed on a special head watch and 
complaining of headaches.  He says that he has not had steady 
work since his nervous breakdown in service.  He was 
diagnosed with battle fatigue and is currently rated as 30 
percent disabled for a generalized anxiety disorder.  

A June 2000 lay statement supports the continuity of back 
pain and left knee pain since service.  Although, as a 
layperson, the veteran or a witness is not competent to 
render a medical diagnosis or to establish an etiological 
relationship to service, laypersons are competent to describe 
symptoms such as visible pain they have personally observed.  
See Charles v. Principi, 16 Vet. App. 370 (2002) 
(concluding that, because there was of record lay evidence of 
in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that the disability was related to 
active service). 

Although the veteran was provided a VA spine examination-
which revealed degenerative joint disease (DJD), it was not 
indicated whether he also has tinnitus because he was not 
provided an audiological and/or otolaryngological 
examination.  He also should be provided examinations for his 
other remaining claims involving his joints, alleged cold 
injury residuals, and cranial nerves, after his private 
medical records are obtained.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).



Also note that rather recently, on December 16, 2003, the 
President signed H.R. 2297, the Veterans Benefits Act of 2003 
(the Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO should ensure, nonetheless, that its 
correspondence with the veteran is consistent with the 
Veterans Benefits Act of 2003.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  Send the veteran VA Form 21-4142, 
tell him that VA does not have his 
private medical evidence from the Our 
Lady of Lourdes Hospital, and that unless 
he returns a complete mailing address 
(with ZIP code), these records will not 
be sought or considered in processing his 
claims.  If he responds with sufficient 
information, attempt to obtain these 
records.  In the event these records, for 
whatever reason, cannot be obtained, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for the 
following VA compensation medical 
examinations:  

(A)  COLD INJURY PROTOCOL-to determine 
whether he has any current cold injury 
residuals from service; 
(B) CRANIAL NERVES-to determine whether 
he has any residuals of closed head 
injuries suffered in service, resulting 
in two concussions (including tinnitus); 
(C) AUDIOLOGY-to determine whether he 
currently has tinnitus and, if so, 
whether it is at least as likely as not 
related to his combat service during WWII 
or his two concussions;  
(D) JOINTS-to determine whether he 
currently has a left knee disability from 
any injury in service;
(E) SPINE-to determine whether he has 
any current low back disability from 
service, to include the question of 
whether it is at least as likely as not 
that his DJD is due to service.  

3.  Review the reports of the 
examinations to ensure they contain 
responses to the questions posed.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Also review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied, 
consistent with the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) and all applicable 
legal precedent.

5.  Then readjudicate the claims based on 
any additional evidence obtained.  If 
they remain denied, send the veteran a 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond 
before returning his claims to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



